Metcalf, J.
It is necessary to the decision of this case that several statutes should be examined, and the effect of their combined provisions be ascertained.
By the Rev. Sts. c. 48, §§ 9,10, and St. 1837, c. 228, § 7, the expenses of supporting lunatics committed to the hospital at Worcester shall be paid by the town in which they had their residence at the time of their commitment, if they had a settlement within the Commonwealth;' and the town that pays such expenses shall have the like rights and remedies to recover the sums so paid, with interest and costs, as if such expenses had been- incurred in the ordinary support of the lunatics. These *392rights and remedies, in cases "of ordinary support, are prescribed (so fax as concerns this case) by the Rev. Sts. c. 46, § 13, where it is provided that a town, which shall furnish support to a poor person having a settlement in another town, may recover of that town the expense which was incurred for that support within three months next before notice thereof given to that town, by action at law instituted within two years after such cause of action shall have arisen, and not otherwise. By St. 1841, c. 77, “whenever any lunatic or insane person shall be committed to the State Lunatic Hospital at Worcester, from any town wherein he has not a legal settlement, and such town shall pay the expense of his support at said hospital, such town may recover from the town in which he has a legal settlement the full amount of all the expense so paid to said hospital.” In an action for such recovery, it was decided in Cummington v. Wareham, 9 Cush. 585, that the plaintiffs are bound by the provisions of Rev. Sts. c. 46, § 13, as to notice to the defendants and limitation of the action.
When the lunatic, in this case, was committed to the hospital, his residence was in Andover, and his settlement in Easthampton. Andover was therefore liable for his support at the hospital. But the fact, that be had such settlement, was not known until after most of the expense of that support had been incurred ; and, for that reason, Andover was not called on by the officers of the hospital, for payment of that expense, until June 1854. On the 2d of December 1854, Andover paid to the treasurer of the hospital the expense incurred between December 1st 1848 and June 1st 1854, and, on the 4th of that month, gave due notice to Easthampton, and demanded reimbursement. On refusal by that town, this action was commenced on the 17th of March 1855.
It is to be noticed here that, by Rev. Sts. c. 46, § 13, the claim which the hospital made on Andover was not barred by the statute of limitations; that claim being only for the expense incurred within six years.
On this state of the law and the facts, the court are of opinion that the plaintiffs are entitled to recover then full claim, with *393interest and costs. They paid to the hospital what the law required them to pay, and no more. They gave notice to the defendants, according to the Rev. Sts. c. 46, § 13, of the expense incurred by them, within three months next before the notice, and commenced this action within two years after their cause of action had arisen. They incurred that expense when they paid the hospital, and not before. Judgment for the plaintiffs*

 A like decision was made, upon similar facts, in a subsequent case, of Citt of Worcester vs. Inhabitants of Sterling, Worcester, September term 1856.
P. C. Bacon §* C. Devens, Jr. for the plaintiffs.
E. Washburn, for the defendants.